





EXHIBIT 10


Summary of Nonemployee Director Compensation


On August 26, 2019, the Board of Directors of The Boeing Company (the “Company”)
approved an annual retainer fee for the chair of the newly established Aerospace
Safety Committee of $50,000 effective as of April 4, 2019 (so as to include
service as chair of its temporary predecessor committee). The remaining
components of nonemployee director compensation remain unchanged from the
amounts described in the Company’s proxy statement for its 2019 annual meeting
of shareholders.


COMPENSATION OF NONEMPLOYEE DIRECTORS
Annual Cash Retainer


$135,000


 
 
Annual Retainer in Deferred Stock Units


$200,000


 
 
Lead Director Annual Retainer


$35,000


 
 
Aerospace Safety Committee Chair Annual Retainer


$50,000


 
 
Audit Committee Chair Annual Retainer


$25,000


 
 
Compensation Committee Chair Annual Retainer


$20,000


 
 
Governance, Organization and Nominating Committee Chair Annual Retainer


$20,000


 
 
Finance Committee Chair Annual Retainer


$20,000


 
 
Special Programs Committee Chair Annual Retainer


$15,000








